 

 

10
il
12
13
4
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-00257-JLR Document 42 Filed 08/12/19 Page 1 of 2

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
BRENDAN DUNN,
No. 2:18-cv-00257-JLR
Plaintiff,
STIPULATED MOTION TO SUBSTITUTE
Vs. ATTACHED REPLY BRIEF FOR FILED
REPLY BRIEF [DKT. NO. 40] AND
CITY OF SEATTLE, DOES 1-200, . FERGPOSED] ORDER
Defendants. NOTE ON MOTION CALENDAR:

AUGUST 12, 2019

 

 

I. STIPULATION AND MOTION

Plaintiff Brendan Dunn and Defendant City of Seattle (“City”) hereby stipulate as follows
and move the Court for the relief requested below:

1. Plaintiff filed its Opposition [Dkt. No. 38] to the City’s Motion to Compel late on
Thursday, August 8, 2019.

~2, °° Defendant City filed its Reply [Dkt: No. 40] on Friday, August 9. However, the

City’s reply was nine pages long, instead of the six pages allowed by LCR 7.

3, Realizing its mistake, on Saturday, August 10, the City’s counse! emailed to
opposing counsel a corrected Reply that meets the page limitation of LCR 7.

4, The parties stipulate that the attached Reply should be substituted for the
previously-filed Reply [Dkt. No. 40], with the same effect as if it had been filed on Friday,

August 9. ‘The parties jointly request that the Court accept the attached Reply in place of the

STIPULATED MOTION TO SUBSTITUTE ATTACHED REPLY MILLER NASH GRAHAM & DUNN LLP

FOR FILED REPLY BRIEF [DKT. NO, 40] - 1 4 206 G24 S300 | F.206,140,9599

(Case No. 2:[8-cv-00257-JLR}
559160-0003/4830-4751-2224,1

280] ALASKAN WAY, SUITE 300
SEATTLE, WASHINGTOM 9811

 

 
 

oO 6 ~~) nA

10
11
12
13

14

15
16
17
18
19

20).

21
22
23
24
25
26

 

Case 2:18-cv-00257-JLR Document 42 Filed 08/12/19 Page 2 of 2

previously-filed Reply (i.c., Dkt. No. 40), and instruct the Clerk to substitute the attached Reply

for the previously-filed document.

SO STIPULATED AND MOVED this 12th day of August, 2019.

 

 

 

 

sf Brian W._Esler si Lawrence A. Hildes

sf Katie Loberstein Lawrence A. Hildes, WSBA No. 35035
si Nicholas A, Valera P.O. Box 5405

Brian W. Esler, WSBA No. 22168 Bellingham, WA 98227

Katie Loberstein, WSBA No. 51091 Telephone: (360) 599-4339

Nicholas A. Valera, WSBA No. 54220 Email: lhildes@earthlink.net

Miller Nash Graham & Dunn LLP

Pier 70, 2801 Alaskan Way, Suite 300 Attorney for Plaintiff

Seattle, WA 98121-1128 Brendan Dunn

Telephone: (206) 624-8300

Fax: (206) 340-9599

Email: brian.esler@millernash.com
Email: katie.loberstein@millernash.com
Email: nick.valera@millernash.com

si Ghazal Sharifi

si Kerala Cowart

Ghazal Sharifi

Kerala Cowart

Seattle City Attorney’s Office

701 Fifth Avenue, Suite 2050
Seattle, WA 98104-7097
Telephone: (206) 684-8217
Email: ghazal sharifi@seattle, gov
Email: kerala.cowart@seattle.gov

Attorneys for Defendant
City of Seattle

Il. ORDER
Based on the above stipulation, IT IS SO ORDERED,

CVX

The “pe James L. Robart

   

DATED this Y3_ day of Augu

STIPULATED MOTION TO SUBSTITUTE ATTACHED REPLY MILLER NASH GRAHAM & DUNN LLP

FOR. FILED REPLY BRIEF [DKT. NO. 40} - 2 1: 206.624.8900 | F, 206.340.9599

(Case No. 2:18-cv-Q0257-JLR) . _ 2801 ALASKAN WAY, SUITE $00
559160-0003/4830-4751-2224.1 SEASTLE, WASHINGTON 28121

 

 
